DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18, 2020 and April 19, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Delgo et al. (U.S. Publication No. 2018/0232443 A1, hereinafter referred to as “Delgo”).
a computer system, comprising: (system)(e.g., figure 9) a knowledge graph storing a plurality of entities associated with an enterprise; (knowledge graph stores a plurality of entities associated with an enterprise)(e.g., paragraphs [0011], [0041]-[0043] and [0048]) a memory storing computer-executable instructions; and (memory stores instructions)(considered to be disclosed by method being performed on computer)(e.g., figure 9 and paragraph [0088]) a processor configured to execute the instructions to: (e.g., figure 9 and paragraphs [0088]
generate an Aho Corasick trie including an entity name for each of the plurality of entities in the knowledge graph; (Aho Corasick algorithm is generated that includes an entity name for each of the plurality of entities in the knowledge graph)(e.g., paragraphs [0051], [0054], [0094]
apply a document viewed by a user to the Aho Corasick trie to determine potential entity names within the document that each match a respective one of the plurality of entities in the knowledge graph; and (document is applied to the Aho Corasick algorithm to determine potential entity names within the document that match entities of the knowledge graph)(e.g., figure 6 and paragraphs [0049], [0054], [0085] and [0133])
annotate one or more matching entity names within the document with information from the knowledge graph for the respective ones of the plurality of entities. (named entities that match are annotated with information from the knowledge graph)(e.g., paragraphs [0062], [0072] and [0133])


wherein the processor is configured to: query the knowledge graph with the potential entity names to obtain a set of candidate entity records; and (e.g., paragraphs [0015], [0049], [0052] and [0062])
link the potential entity names with at least partial matching ones of the set of candidate entity records to define the one or more matching entity names. (e.g., paragraphs [0049]-[0052], [0054] and [0062])

Regarding claim 11, Delgo discloses the computer system of claim 10. Delgo further discloses wherein the processor is configured to link one of the potential entity names with the partial matching one of the set of candidate entity records when the knowledge graph includes a path of relationships between a candidate entity record and metadata for the document. (e.g., paragraphs [0012], [0049]-[0052] and [0054])

Regarding claim 12, Delgo discloses a method of annotating a document based on a knowledge graph, comprising: (e.g., abstract, figure 6 and paragraph [0011])
generating an Aho Corasick trie including an entity name for each of a plurality of entities in the knowledge graph; (Aho Corasick algorithm is generated that includes an entity name for each of the plurality of entities in the knowledge graph)(e.g., paragraphs [0051], [0054], [0094]
applying a document viewed by a user to the Aho Corasick trie to determine potential entity names within the document that each match a respective one of the plurality of entities in the knowledge graph; and (document is applied to the Aho Corasick 
annotating one or more matching entity names within the document with information from the knowledge graph for the respective ones of the plurality of entities. (named entities that match are annotated with information from the knowledge graph)(e.g., paragraphs [0062], [0072] and [0133])

Claims 18-19 have substantially similar limitations as stated in claims 10-11, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 20, Delgo discloses a non-transitory computer readable medium storing computer-executable instructions that when executed by a computer processor cause the computer processor to: (medium included within system)(e.g., figure 9 and paragraph [0088])
generate an Aho Corasick trie including an entity name for each of a plurality of entities in a knowledge graph; (Aho Corasick algorithm is generated that includes an entity name for each of the plurality of entities in the knowledge graph)(e.g., paragraphs [0051], [0054], [0094]
apply a document viewed by a user to the Aho Corasick trie to determine potential entity names within the document that each match a respective one of the plurality of entities in the knowledge graph; and (document is applied to the Aho Corasick algorithm to determine potential entity names within the document that match entities of the knowledge graph)(e.g., figure 6 and paragraphs [0049], [0054], [0085] and [0133])
annotate one or more matching entity names within the document with information from the knowledge graph for the respective ones of the plurality of entities. (named entities that match are annotated with information from the knowledge graph)(e.g., paragraphs [0062], [0072] and [0133])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delgo in view of Ghatage et al. (U.S. Publication No. 2018/0232204 A1, hereinafter referred to as “Ghatage”).
Regarding claim 2, Delgo discloses the computer system of claim 1. However, Delgo does not appear to specifically disclose wherein the processor is configured to execute the instructions to compare the document to a plurality of templates defining potential entity names to identify extracts of the document matching at least one of the plurality of templates, wherein the Aho Corasick trie includes entity names for combinations of templates that contain entities.
On the other hand, Ghatage, which relates to intelligent data extraction (title), does disclose wherein the processor is configured to execute the instructions to compare the document to a plurality of templates defining potential entity names to identify extracts of the document matching at least one of the plurality of templates, wherein the Aho Corasick trie includes entity names for combinations of templates that contain entities. (document is compared to a plurality of templates that define potential entity names to identify extracts that match the entity names.)(e.g., paragraphs [0011], [0027] and [0031]).
Delgo discloses an intelligent matching system with ontology-aided relations extraction. Title. In Delgo, the system analyzes user provided free-form text to generate an automated match of requirements specified by a user and a prospective service provider. E.g., abstract. One or more service providers which are good matches for filling a specified set of parameters are identified. Id. However, Delgo does not appear to specifically use that the document is compared 

Claim 13 has substantially similar limitations as stated in claim 2; therefore, it is rejected under the same subject matter. 

Claims 3-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delgo in view of Norton et al. (U.S. Publication No. 2006/0020595 A1, hereinafter referred to as “Norton”) and in further view of Fairweather (U.S. Publication No. 2007/0112714 A1, hereinafter referred to as “Fairweather”).
Regarding claim 3, Delgo discloses the computer system of claim 1. However, Delgo does not appear to specifically disclose wherein the processor is configured to: serialize the Aho Corasick trie into a serial representation; and cache the serial representation in a distributed memory.
On the other hand, Norton, which relates to methods and systems for multi-pattern searching (title), does disclose wherein the processor is configured to: serialize the Aho Corasick trie into a serial representation; and (Aho-Corasick algorithm is a classic serial search algorithm)(e.g., paragraph [0005])
On the other hand, Fairweather, which relates to system and method for managing knowledge (title), does disclose cache the serial representation in a distributed memory. (vast amounts of data that will be acquired and stored, data initially arrives in a distributed cache and is then automatically and transparently migrated onto deep storage media)(e.g., paragraph [1332]).
Delgo discloses an intelligent matching system with ontology-aided relations extraction. Title. In Delgo, the system analyzes user provided free-form text to generate an automated match of requirements specified by a user and a prospective service provider. E.g., abstract. One or more service providers which are good matches for filling a specified set of parameters are identified. Id. However, Delgo does not appear to specifically that the Aho Corasick trie is serialized into a serial representation and that the serial representation is cached into a distributed memory. On the other hand, Norton discloses that it is known that the Aho Corasick algorithm is a classic search algorithm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to serialize the Aho Corasick trie since it is known that the algorithm is classically serialized. However, neither reference appears to specifically disclose to cache the serial representation in a distributed memory. On the other hand, Fairweather, which relates to managing knowledge does disclose that for large amounts of data it is known to store the data initially in a distributed cache. This provides an effective manner to store data when the data contains vast information. Therefore, it would have been obvious to incorporate caching the representation into a distributed memory as disclosed in Fairweather to the Delgo-Norton 

Regarding claim 4, Delgo in view of Norton and in further view of Fairweather discloses the computer system of claim 3. The combination of references is considered to disclose wherein the processor is configured to generate the Aho Corasick trie by deserializing the serial representation of the Aho Corasick trie from the distributed memory into the Aho Corasick trie in the memory. (Aho-Corasick trie is generated)(Delgo: e.g., paragraphs [0051] and [0054])(Norton: e.g., abstract and paragraph [0042])(Fairweather: e.g., paragraph [1332]). 

Regarding claim 5, Delgo in view of Norton and in further view of Fairweather discloses the computer system of claim 3. Norton disclose wherein the serial representation the Aho Corasick trie is a byte array including a data array and a position array including sub- arrays of characters, children, children positions, identifier values, and identifier positions. (e.g., paragraphs [0015] and [0047]-[0053]).

Claim 14 has substantially similar limitations as stated in claim 3; therefore, it is rejected under the same subject matter. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delgo in view of Fothergill et al. (U.S. Publication No. 2017/0364808 A1, hereinafter referred to as “Fothergill”).
wherein the processor is configured to determine a potential entity name within the document when an extract includes one character that is different than an entity name for one of the plurality of entities in the knowledge graph.
On the other hand, Fothergill, which relates to selecting an entity from a knowledge graph when a level of connectivity between its neighbors is above a certain level (title), does disclose wherein the processor is configured to determine a potential entity name within the document when an extract includes one character that is different than an entity name for one of the plurality of entities in the knowledge graph. (e.g., paragraphs [0038], [0051] and [0055] and claim 17).
 Delgo discloses an intelligent matching system with ontology-aided relations extraction. Title. In Delgo, the system analyzes user provided free-form text to generate an automated match of requirements specified by a user and a prospective service provider. E.g., abstract. One or more service providers which are good matches for filling a specified set of parameters are identified. Id. However, Delgo does not appear to specifically disclose determining a potential entity name within the document when an extract includes one character that is different than an entity name for one of the plurality of entities in the knowledge graph. On the other hand, Fothergill does disclose ambiguous entities might be taken to mean a certain entity of a plurality of entities (particular entity is present in the character string) in response to determining that the certain entity is more similar to the particular entity than the other entities of the plurality of entities. This provides an effective manner to disambiguate and determine matching of entities. Therefore, it would have been obvious to further incorporate these techniques into Delgo in order to further enhance the manner in which data is matched In Delgo.
. 

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delgo in view of Scheideler et al. (U.S. Publication No. 2019/0266336 A1, hereinafter referred to as “Scheideler”).
Regarding claim 7, Delgo discloses the computer system of claim 1. However, Delgo does not appear to specifically disclose wherein the processor is configured to annotate each of the one or more matching entity names within the document in response to determining that the user has permission to view a corresponding one of the plurality of entities.
On the other hand, Scheideler, which relates to secure zones in knowledge graph (title), does disclose wherein the processor is configured to annotate each of the one or more matching entity names within the document in response to determining that the user has permission to view a corresponding one of the plurality of entities. (metadata associated with the content in the knowledge graph may also include ACL, e.g., a user’s or graph of user’s permission)(e.g., paragraph [0040]).
Delgo discloses an intelligent matching system with ontology-aided relations extraction. Title. In Delgo, the system analyzes user provided free-form text to generate an automated match of requirements specified by a user and a prospective service provider. E.g., abstract. One or more service providers which are good matches for filling a specified set of parameters are identified. Id. However, Delgo does not appear to specifically disclose annotating each of the one or more matching entity names in response to determining that the user has permission to view a corresponding one of the entities. On the other hand, Scheideler does disclose that metadata in 

Regarding claim 8, Delgo in view of Scheideler discloses the computer system of claim 7. Delgo in view of Scheideler further discloses wherein the processor is configured to annotate each of the one or more matching entity names with a link to an entity card for the corresponding one of the plurality of entities, and wherein the processor is configured to include attributes in the entity card to which the user has permission to view. (Delgo: e.g., paragraphs [0049]-[0054])(Scheideler: e.g., paragraphs [0031], [0040] and [0049]).

Claim 16 has substantially similar limitations as stated in claim 7; therefore, it is rejected under the same subject matter. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delgo in view of Sonmez et al. (U.S. Publication No. 2015/0095303 A1, hereinafter referred to as “Sonmez”).
wherein the processor is configured to filter the potential entity names based on formatting of the potential entity names within the document.
On the other hand, Sonmez, which relates to a knowledge graph generator enabled by diagonal search (title) does disclose wherein the processor is configured to filter the potential entity names based on formatting of the potential entity names within the document. (cleaning the data may include normalizing the acquired data such that fields of the data have a common data format, and the acquired data is filtered to remove duplicative or incomplete entities)(e.g., paragraph [0045]).
Delgo discloses an intelligent matching system with ontology-aided relations extraction. Title. In Delgo, the system analyzes user provided free-form text to generate an automated match of requirements specified by a user and a prospective service provider. E.g., abstract. One or more service providers which are good matches for filling a specified set of parameters are identified. Id. However, Delgo does not appear to specifically disclose filtering the potential entity names based on formatting of the potential entity names within the document. On the other hand, Sonmez, which relates to a knowledge graph generator enabled by diagonal search (title), does disclose that it is known to filter potential names based on formatting to remove duplicative or incomplete entries to enhance performance by eliminating unnecessary data. E.g., paragraph [0043]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the filtering of the potential entity names based on the formatting as disclosed in Sonmez to Delgo to further enhance the manner in which matches are 
Claim 17 has substantially similar limitations as stated in claim 9; therefore, it is rejected under the same subject matter. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165